DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claw portion being straight of claim 7 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. (US 8177192).
	Regarding these claims Taylor teaches:
1. An adjustable leverage arm hammer apparatus comprising: 
a handle (12) having a handle top side, a handle bottom side, a handle left side, a handle right side, a handle front side, and a handle back side (orientation defined as mirrored view of Fig 1), the handle top side having a post aperture (opening of 14 in top of handle) extending towards the handle bottom side (clearly seen in Fig 2), the handle left side (as defined above) having an adjustment channel (40) extending through to the post aperture (clearly seen in Fig 2); 
a hammer head (10) coupled to the handle, the hammer head having a handle aperture (portion of 14 through head; Fig 2) extending from a head top side through a head bottom side, the handle top side being coupled within the handle aperture (Fig 2), the hammer head having a neck portion (16), a face portion (18) coupled to the neck portion, and a claw portion (20); 
a leverage arm (22+24) coupled to the handle, the leverage arm being slidably coupled within the post aperture to move between a retracted position flush with the head top side of the hammer head and an extended position protruding above the head top side (is capable of; 1:6-11 & 3:24-27); and 
a leveler (32+34+36+36’+42) coupled to the leverage arm (via 32; Fig 2), the leveler having an adjustment track (36+36’) coupled within the adjustment channel (Fig 2) and a slider (34+42) coupled to the leverage arm (via 32) and extending through the adjustment channel (Fig 2), the slider being in operational communication with the adjustment track to secure the leverage arm in the retracted position, the extended position, and a plurality of intermediary positions (is capable of; Figs 3A-D; 5:25-51).  
2. The adjustable leverage arm hammer apparatus of claim 1 further comprising the leverage arm having a post portion (22) and a top portion (24), the post portion being slidably coupled within the post aperture (clearly seen in Figs).  
5. The adjustable leverage arm hammer apparatus of claim 1 further comprising a rubberized foot (30) coupled to the handle bottom side (clearly seen in Fig 1).  
6. The adjustable leverage arm hammer apparatus of claim 1 further comprising the claw portion being curved (clearly seen in Fig 1).  
8. The adjustable leverage arm hammer apparatus of claim 1 further comprising the adjustment track having a plurality of teeth (protrusions defining recesses 38; Fig 3A), the slider ratchetingly sliding between adjacent teeth (is capable of; 5:25-51 describes this motion; moving between teeth is considered a “ratcheting” motion).  
9. The adjustable leverage arm hammer apparatus of claim 1 further comprising the leverage arm being slidable only when the slider is depressed (is capable of; 5:21-24).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Nitzberg (US 4422620).
	Regarding this claim Taylor teaches each and every limitation of claim 2 as noted above, and continues to teach the top portion of the leverage arm conforming to a cavity (4) defined by the handle top side and the handle aperture (clearly seen in Figs 1&2; 3:21-25), and contemplates the top of the leverage arm being different shapes (3:26-27), but does not explicitly teach:
3. The adjustable leverage arm hammer apparatus of claim 2 further comprising the top portion being circular.  

Nitzberg teaches that it is well known to provide hammers with adjustable leverage arms (112) with a top portion (150+152) which may be circular in shape.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the tool of Taylor to incorporate the teachings of Nitzberg and provide the top of the leverage arm to be circular.  Doing so is considered a replacing a part with a known alternative which would yield expected results of providing a surface to act as a fulcrum for the leverage arm.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Brown et al. (US 2589047).
	Regarding this claim Taylor teaches each and every limitation of claim 1 as noted above, and continues to contemplate a leverage arm of any desired length (3:65-66), but does not explicitly teach:
4. The adjustable leverage arm hammer apparatus of claim 1 further comprising the post aperture extending less than halfway towards the handle bottom side.  

Brown teaches that it is well known to provide hammers with adjustable leverage arms (24+26+28) comprising a post (28), and a post aperture (38) extending from the top side of the handle (10; Figs 2&4) and extending less than halfway towards the handle bottom side (clearly seen in Figs the aperture 38 extends just past the bottom of the neck of the hammer head which can be considered less than halfway towards the bottom of the handle).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the tool of Taylor to incorporate the teachings of Brown and provide the post aperture extend less than halfway towards the handle bottom side.  Doing so would provide a desired length of a post aperture for the post of a leverage arm which is, say, a quarter the length of the hammer, and not remove more material from the handle than is necessary.  This would provide for a more structurally sound hammer handle.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor.
7. The adjustable leverage arm hammer apparatus of claim 1 further comprising the claw portion being straight.  

Regarding this claim Taylor teaches each and every limitation of claim 1 as noted above, but does not explicitly teach the claw portion being straight in the preferred embodiment shown in the Figures.  Taylor does teach the leverage arm of the disclosed invention may be implemented in a variety of hammer types, including rip hammers with a straight claw (3:32-33).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the preferred embodiment shown by Taylor to incorporate the teachings of contemplated alternative embodiments as disclosed by Taylor and provide hammer have a straight claw portion.  Doing so would provide the benefits of the leverage arm in different specialty hammer designs, such as rip hammers with a straight claw portion.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Hansen et al. (US 20100223793).
	Regarding this claim Taylor teaches each and every limitation of claim 1 as noted above, but does not explicitly teach:
10. The adjustable leverage arm hammer apparatus of claim 1 further comprising the slider being obround and textured for improved grip.  

	Hansen teaches that it is well known to provide tools with extendable and retractable inserts which utilize a slider (340) which is textured (clearly seen in Figs) and is obround (Figs 9&10 show the corners of 340 are rounded, which creates an obround shape).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the tool of Taylor to incorporate the teachings of Hansen and provide for the slider be obround and textured.  Doing so is considered a simple substitution of one known element with an alternative which would yield expected results of allowing a user to depress the slider to actuate the leverage arm.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Brown, Nitzberg, and Hansen.
Regarding this claim Taylor teaches:
11. An adjustable leverage arm hammer apparatus comprising: 
a handle (12) having a handle top side, a handle bottom side, a handle left side, a handle right side, a handle front side, and a handle back side (orientation defined as mirrored view of Fig 1), the handle top side having a post aperture (opening of 14 in top of handle) extending towards the handle bottom side (clearly seen in Fig 2), the handle left side (as defined above) having an adjustment channel (40) extending through to the post aperture (clearly seen in Fig 2);
a rubberized foot (30) coupled to the handle bottom side (clearly seen in Fig 1); 
a hammer head (10) coupled to the handle, the hammer head having a handle aperture (portion of 14 through head; Fig 2) extending from a head top side through a head bottom side, the handle top side being coupled within the handle aperture (Fig 2), the hammer head having a neck portion (16), a face portion (18) coupled to the neck portion, and a claw portion (20); 
a leverage arm (22+24) coupled to the handle, the leverage arm having a post portion (22) and a top portion (24), the post portion being slidably coupled within the post aperture (clearly seen in Figs) to move the top portion between a retracted position flush with the head top side of the hammer head and an extended position protruding above the head top side (is capable of; 1:6-11 & 3:24-27), the top portion conforming to a cavity (4) defined by the handle top side and the handle aperture (clearly seen in Figs); and 
a leveler (32+34+36+36’+42) coupled to the leverage arm (via 32; Fig 2), the leveler having an adjustment track (36+36’) coupled within the adjustment channel (Fig 2) and a slider (34+42) coupled to the leverage arm (via 32) and extending through the adjustment channel (Fig 2), the slider being in operational communication with the adjustment track to secure the leverage arm in the retracted position, the extended position, and a plurality of intermediary positions (is capable of; Figs 3A-D; 5:25-51), the adjustment track having a plurality of teeth (protrusions defining recesses 38; Fig 3A), the slider ratchetingly sliding between adjacent teeth of the plurality of teeth only when the slider is depressed (is capable of; 5:21-51 describes this motion; moving between teeth is considered a “ratcheting” motion).  

Taylor does not explicitly teach:
11. the post aperture extending less than halfway towards the handle bottom side; 
the top portion being circular; and 
the slider being obround and textured for improved grip.

Brown teaches that it is well known to provide hammers with adjustable leverage arms (24+26+28) comprising a post (28), and a post aperture (38) extending from the top side of the handle (10; Figs 2&4) and extending less than halfway towards the handle bottom side (clearly seen in Figs the aperture 38 extends just past the bottom of the neck of the hammer head which can be considered less than halfway towards the bottom of the handle).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the tool of Taylor to incorporate the teachings of Brown and provide the post aperture extend less than halfway towards the handle bottom side.  Doing so would provide a desired length of a post aperture for the post of a leverage arm which is, say, a quarter the length of the hammer, and not remove more material from the handle than is necessary.  This would provide for a more structurally sound hammer handle.
Nitzberg teaches that it is well known to provide hammers with adjustable leverage arms (112) with a top portion (150+152) which may be circular in shape.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the tool of Taylor to incorporate the teachings of Nitzberg and provide the top of the leverage arm to be circular.  Doing so is considered a replacing a part with a known alternative which would yield expected results of providing a surface to act as a fulcrum for the leverage arm.
	Hansen teaches that it is well known to provide tools with extendable and retractable inserts which utilize a slider (340) which is textured (clearly seen in Figs) and is obround (Figs 9&10 show the corners of 340 are rounded, which creates an obround shape).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the tool of Taylor to incorporate the teachings of Hansen and provide for the slider be obround and textured.  Doing so is considered a simple substitution of one known element with an alternative which would yield expected results of allowing a user to depress the slider to actuate the leverage arm.

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.  Eveleth and Lutz are cited as teaching similar structure as the disclosed invention.  Smith is cited as teaching a slide actuator which may be located on different surfaces of a hammer handle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J STEPHEN TAYLOR/Examiner, Art Unit 3723    

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723